                              UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                      SOUTHERN DIVISION


 PHILIP THOMAS DENTINGER,                                                  19-4106


                        Plaintiff,
         vs.                                          MEMORANDUM OPINION AND ORDER
                                                               DISMISSING COMPLAINT
 THE HOLY CHRUCH AND ALL CHURCHES
 USING THE HOLDY NAME(HIGHEST
 RANKING PAID LEADERS AND
 EMPLOYEES WHOM RANK AS PASTORS,
 PRIESTS, AND 'HOLY CHURCH ELITE
 GROUP'


                        Defendants.

                                         BACKGROUND


        On June 24, 2019, Plaintiff, Philip Thomas Dentinger, filed a Complaint against the
following defendants: "The Holy Church and all churches using the Holy name (highest ranking
paid leaders and employees whom rank as Pastors, Priests, and 'Holy Church Elite Group',
(collectively referred to as "the Defendants"). Doc. 1. In his Complaint, Plaintiff alleges that the
Defendants have committed the tortious act of hurting, harming, and raping people and persons
without their consent. Plaintiffstates that he is alleging tort law claims for "negligence, negligence
per se, assault, battery, violent misconduct by licensed and voted officials, outrageous behavior,
and misrepresenting the Holy Church as a place ofpeace and positivity." Plaintiff also alleges that
the Defendants are in breach of: False Claims Act, Antitrust, Racketeer Influeneed and Corrupt
Organizations, and Freedom of Information Aet.

       In his claim for relief, Plaintiff askes the Court to permanently elose "all churches which
are Holy and which use the Holy name and all businesses and organizations which use the Holy
name." Plaintiff also seeks monetary damages in the amount of$812,500 because he alleges that
he has personally been hmt by the battery and assault practices of the Defendants upon his mind
and body.

       Plaintiff has filed an Application to Proceed in Forma Pauperis, Doc. 2, and a Motion to
Appoint Counsel, Doc. 3.
        For the following reasons,Plaintiffs Application to Proceed in Forma Pauperis and Motion
to Appoint Counsel are denied and Plaintiffs complaint is dismissed for lack ofjurisdiction.

                                          DISCUSSION


       "[Fjederal courts are courts of limited jurisdiction." United States v. Afremov, 611 F.3d
970, 975 (8th Cir. 2010). A district court "has a special obligation to consider whether it has
subject matter jurisdiction in every case." Hart v. United States, 630 F.3d 1085, 1089 (8th Cir.
2011). "This obligation includes the concomitant responsibility 'to consider i'wa sponte[th.Q
court's subject matter] jurisdiction . . . where . . . [the court] helieve[s] that jurisdiction may be
lacking.'" M (quoting Clarkv. Baka, 593 F.3d 712, 714(8th Cir. 2010)(per curiam)).
        The subject matter jurisdiction of this Court may derive from the citizenship of the
parties, see 28 U.S.C. § 1332, a federal question posed by the underlying lawsuit,see 28 U.S.C. §
1331, or special eireumstances covered by federal statute.
        A. Federal Question Jurisdiction
        Although Plaintiff cites generally various federal laws as the basis" for this Court's
jurisdiction. Plaintiffs statement of his own causes of action allege torts committed by the
Defendants and do not arise under any ofthese federal statutes. See Vaden v. Discover Bank, 556
U.S. 49, 60 (2009)(citing Louisville & Nashville R. Co. v. Mottley, 221 U.S. 149, 152 (1908)
(stating that the plaintiffs statement of his own cause of action must show that it is based upon
[federal law])). Accordingly, the Court concludes that federal question jurisdiction is lacking in
this case.

       B. Diversity Jurisdiction
       Diversity jurisdiction requires "complete diversity, that is 'where no defendant holds
citizenship in the same state where any plaintiff holds citizenship.'" Junk v. Terminix Int'l Co.,
628 F.3d 439, 445 (8th Cir. 2010)(quoting/n re Prempro Prods. Liab. Litig., 591 F.3d 613, 620
(8th Cir. 2010)). It appears from Plaintiffs Complaint that he is a resident of Sioux Falls, South
Dakota. The Defendants in this matter include all churches using the Holy Name and all highest
ranking paid leaders and employees whom rank as Pastors,Priests, and 'Holy Church Elite Group'.
Because the named defendants in this case are not any identifiable entities or persons, no claim is
stated. If, however, the Defendants are taken to include all churches and their pastors and priests.
then that interpretation includes persons and entities that hold citizenship in the same state as
Plaintiff, and diversity jurisdiction is lacking in this case.


    For the foregoing reasons, it is hereby ORDERED that:
    1) Plaintiffs Application to Proceed in Forma Pauperis, Doc. 2, and Motion to Appoint
        Counsel, Doc. 3, are DENIED because the Court lacks subjection matter jurisdiction to
       resolve Plaintiffs causes of action; and
    2) Plaintiffs Complaint, Doc. 1, is dismissed for lack ofsubject matter jurisdiction.



    Dated this jj? day of June,2019.

                                                BY THE COURT:




                                                 AWiuxju      lPuX
                                                 Jawrence L. Piersol
ATTEST:                                         United States District Judge
MATTHEW W.THIELEN,CLERK


                   V-
